      Case 4:19-cv-00583-AW-HTC Document 13 Filed 04/20/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

GROVER D. JAMES,

      Plaintiff,

v.                                                 Case No. 4:19-cv-583-AW-HTC

FLA. DEP’T. OF CORR., et al.,

     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 18, 2020 Report and

Recommendation. ECF No. 12. No objections have been filed. I have determined

the Report and Recommendation should be adopted. It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 12) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed for

failure to state a claim.”

      3.     The clerk will close the file.

      SO ORDERED on April 20, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
